151 S.E.2d 203 (1966)
268 N.C. 603
STATE
v.
Alex Douglas DAWSON.
No. 660.
Supreme Court of North Carolina.
November 30, 1966.
*204 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. H. W. McGalliard, for the State.
Herbert H. Thorp, Fayetteville, for defendant appellant.
PER CURIAM.
Defendant having entered said pleas of guilty, his appeal presents for review only whether error appears on the face of the record proper. State v. Darnell, 266 N.C. 640, 146 S.E.2d 800. The record on appeal contains one assignment of error, namely, that "(t)he sentences imposed by the court were excessive." The assignment is without merit. The sentence in #21,728 is authorized by G.S. § 14-22; and the sentence in #21,727 is authorized by G.S. § 14-54. The court's authority to provide that such sentences shall run consecutively is well established. 1 Strong, N.C.Index, Criminal Law § 133. No error appearing, the judgments of the court below are affirmed.
It is noteworthy that the evidence presented to the presiding judge prior to pronouncement of said judgments was sufficient to support convictions of defendant for the capital felonies charged in the indictments. The impression prevails that defendant was well and ably represented by his court-appointed counsel.
Affirmed.